      Case 18-31205-bjh13 Doc 47 Filed 11/14/18         Entered 11/14/18 13:25:48      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.

                                                        ______________________________
 Signed November 14, 2018                               United States Bankruptcy Judge
______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

         IN RE                                              §      CASE NO. 18-31205
                                                            §
         ANTHONY AND STEPHANIE SMITH                        §      CHAPTER 13
                                                            §
                        DEBTOR(S)                           §      BARBARA J. HOUSER


                 ORDER REINSTATING CASE AND SETTING ASIDE DENIAL OF
                      CONFIRMATION ORDER OF CHAPTER 13 CASE

                 This cause having come before the Court on Debtors’ Motion to Vacate
         Dismissal Order and Reinstate Chapter 13 Case and the Court having reviewed
         the Motion and having considered the premise contained therein, it is ORDERED
         and ADJUDGED that:
                 1.     Debtors’ Motion to Vacate Order Dismissing Case be and hereby is
         GRANTED.
Case 18-31205-bjh13 Doc 47 Filed 11/14/18      Entered 11/14/18 13:25:48   Page 2 of 2




         2.      Debtors’ Chapter 13 case shall herewith be reinstated pursuant to
  law.
         3.      That the Order Denying Confirmation entered by the Court on
  September 17, 2018, is hereby set aside and the Debtors’ Chapter 13 Plan filed
  on July 20, 2018 is confirmed with a UCP of $13,096.80. A confirmation order
  will be submitted to the Court upon entry of this order.


                                     ###End of Order###

  Approved by:

  /s/ Heena Hirani            ________
  Staff Attorney for Chapter 13 Trustee
  State Bar No. 24069925
  105 Decker Court, Suite 1150
  Irving, Texas 75062
  214-855-9200
  Fax 214-965-0758
  Email: heena@dallach13.com


  /s/ Nicholas Inman_______________
  Nicholas Inman
  Attorney for Debtors
